Title: John Adams to Abigail Adams, February 1779
From: Adams, John
To: Adams, Abigail




Passy, February? 1779



You are uneasy that I dont write enough. I understand you. You want me to unravel to you all the Mysteries of the Politicks of Europe, and all the Intrigues of Courts. This would make Madam a Lady of Consequence no doubt and enable her to shine in a Circle of Politicians of Either sex.—But in the first Place I dont understand them—in the next if I did I would give the English Leave to laugh or swear as much as they pleased if they should catch me in such a folly as that of Writing it, to your Ladyship.
There has been too much of that heretofore. No more—dont you know that there are eagle Eyes, and eager Ears about you, to catch any Thing improper from me, or from you. Read the Journal de Paris and be easy.
